Exhibit 10.1
SECOND AMENDMENT
TO
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
COGDELL SPENCER LP
          This SECOND AMENDMENT TO FIRST AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF COGDELL SPENCER LP is made and entered as of December 20,
2010 (the “Amendment”). Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Existing Partnership Agreement (as defined
below).
RECITALS:

  A.   CS Business Trust I, a Maryland statutory trust (the “General Partner”),
entered into that certain First Amended and Restated Agreement of Limited
Partnership of Cogdell Spencer LP (the “Partnership”), dated as of November 1,
2005 (the “Existing Partnership Agreement”), as amended by that certain First
Amendment to First Amended and Restated Agreement of Limited Partnership of
Cogdell Spencer LP made and entered as of March 10, 2008 (the “First Amendment”
and together with the Existing Partnership Agreement, the “Partnership
Agreement”), to set forth the agreements with respect to the business and
affairs of the Partnership.     B.   The name of the General Partner is, and has
been at all times since the date of its formation as a Maryland statutory trust,
CS Business Trust I. However, as a result of a scrivener’s error, the name of
the General Partner appearing throughout the Partnership Agreement is
incorrectly stated as “Cogdell Spencer Business Trust I,” creating an ambiguity
regarding the name of the General Partner.     C.   The name of the Parent
Limited Partner is, and has been at all times since the date of its formation as
a Maryland statutory trust, CS Business Trust II. However, as a result of a
scrivener’s error, the name of the Parent Limited Partner in Article 1 of the
Partnership Agreement is incorrectly stated as “Cogdell Spencer Business Trust
II,” creating an ambiguity regarding the name of the Parent Limited Partner.    
D.   A Pricing Committee of the Board of Directors (the “Board”) of Cogdell
Spencer Inc., a Maryland corporation (the “Parent”), adopted resolutions at a
meeting held on December 10, 2010 classifying and designating 2,990,000 shares
of Preferred Stock (as defined in the Articles of Amendment and Restatement of
the Parent (the “Charter”)) as Series A Preferred Stock (as defined below).    
E.   The Parent filed Articles Supplementary to the Charter with the State
Department of Assessments and Taxation of Maryland, effective on December 20,
2010, establishing the Series A Preferred Stock, with such preferences, rights,
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption as described in the Series A Articles Supplementary
(as defined below).     F.   On December 20, 2010, the Parent issued 2,600,000
shares of the Series A Preferred Stock; as of the date hereof, the Parent is
authorized to issue an additional 390,000 shares of Series A Preferred Stock.

- 1 -



--------------------------------------------------------------------------------



 



  G.   The General Partner has determined that, in connection with the Parent’s
issuance of the Series A Preferred Stock, it is necessary and desirable to amend
the Partnership Agreement to create additional Partnership Units in the form of
Series A Preferred Partnership Units (as defined below) having designations,
preferences, conversion and other rights which are substantially the same as the
designations, preferences, conversion and other rights of the Series A Preferred
Stock.     H.   Pursuant to Section 7.3.C of the Existing Partnership Agreement
(“Section 7.3.C”), the General Partner has the exclusive power, without the
prior consent of the Limited Partners, to amend the Existing Partnership
Agreement to, among other things, (1) issue additional Partnership Interests in
accordance with Section 4.3 of the Existing Partnership Agreement and to set
forth in the Existing Partnership Agreement the rights, powers, duties and
preferences of the holders of any additional Partnership Units issued pursuant
to the Existing Partnership Agreement and (2) reflect a change that is of an
inconsequential nature and does not adversely affect the Limited Partners in any
material respect, and further, pursuant to Section 7.3.C, the General Partner
shall provide notice to the Limited Partners when such action with respect to
(1) and (2) set forth above is taken.

          NOW, THEREFORE, the General Partner desires to effect this Amendment
to the Existing Partnership Agreement as provided herein:
1. Definitions. Article 1 of the Existing Partnership Agreement is hereby
amended to add the following definitions:
     “Common Partnership Interest” shall mean an ownership interest in the
Partnership, other than a Preferred Partnership Interest, and includes any and
all benefits to which the holder of such an ownership interest may be entitled
as provided in this Agreement or the Act, together with all obligations of such
person to comply with the terms and provisions of this Agreement and the Act.
     “Common Partnership Unit” shall mean a fractional, undivided share of the
Common Partnership Interests of all Partners issued hereunder.
     “NASDAQ” shall mean the NASDAQ Stock Market or any successor thereto.
     “NYSE” shall mean the New York Stock Exchange or any successor thereto.
     “Preferred Partnership Interest” shall mean an ownership interest in the
Partnership evidenced by a designated series of Preferred Units, having a
preference in payment of distributions or on liquidation as determined by the
General Partner for such series of Preferred Units and as set forth in an
amendment to this Agreement, and includes all benefits to which the holder of
such an ownership interest may be entitled as provided in this Agreement or the
Act, together with all obligations of such Person to comply with the terms and
provisions of this Agreement and the Act.
     “Series A Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 8.500% Series A Cumulative
Redeemable Perpetual Preferred Stock, filed as part of the Parent’s Charter with
the State Department of Assessments and Taxation of Maryland, effective on
December 20, 2010.
     “Series A Preferred Partnership Interests” shall mean an ownership interest
in the Partnership evidenced by the Series A Preferred Partnership Units, having
a preference in payment of distributions or on liquidation as set forth in this
Amendment.

- 2 -



--------------------------------------------------------------------------------



 



     “Series A Preferred Partnership Units” shall mean the series of Preferred
Units established pursuant to this Amendment, representing a fractional,
undivided share of the Series A Preferred Partnership Interests of all Partners
issued under the Partnership Agreement.
     “Series A Preferred Stock” shall mean the 8.500% Series A Cumulative
Redeemable Perpetual Preferred Stock of the Parent, with such preferences,
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption as described in the
Series A Articles Supplementary.
2. Series A Preferred Partnership Units. In accordance with Section 4.3 of the
Partnership Agreement, set forth in Exhibit F hereto are the terms and
conditions of the Series A Preferred Partnership Units (the “Partnership Unit
Designation”) hereby established and issued to the Parent in consideration of
its contribution to the Partnership of the proceeds of the issuance and sale of
the Series A Preferred Stock by the Parent. The Partnership Agreement is amended
to incorporate the Partnership Unit Designation as Exhibit F thereto and to
replace Exhibit A thereto with a revised Exhibit A to reflect the issuance of
the Series A Preferred Partnership Units.
3. Name of General Partner. All references to “Cogdell Spencer Business Trust I”
in the Partnership Agreement, including, but not limited to, the recitals
thereto, are hereby deleted in their entirety and replaced with “CS Business
Trust I.”
4. Name of Parent Limited Partner. All references to “Cogdell Spencer Business
Trust II” in the Partnership Agreement, including, but not limited to, the
recitals thereto, are hereby deleted in their entirety and replaced with “CS
Business Trust II.”
5. Partnership Agreement. Except as set forth herein, the Partnership Agreement
shall remain in full force and effect.
6. No Oral Modification. This Amendment may not be changed orally, but only by
an agreement in writing executed by the parties hereto.
7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
8. Severability. If any provision of this Amendment is or becomes invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.
[The remainder of this page has been intentionally left blank]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby,
has duly executed this Amendment as of the date first written above.

            GENERAL PARTNER:

CS BUSINESS TRUST I, a Maryland statutory trust
      By:   /s/ Raymond W. Braun         Name:   Raymond W. Braun       
Title:   President and CEO     

- 4 -



--------------------------------------------------------------------------------



 



EXHIBIT F
PARTNERSHIP UNIT DESIGNATION
          A. Designation and Number. A series of Preferred Units, designated as
Series A Preferred Partnership Units, is hereby established. The number of
Series A Preferred Partnership Units shall be 2,990,000.
          B. Rank. The Series A Preferred Partnership Units shall, with respect
to rights to receive distributions and to participate in distributions or
payments upon liquidation, dissolution or winding up of the Partnership, rank
(a) senior to the Common Partnership Units and any Junior Units of the Parent,
now or hereafter issued and outstanding; (b) on a parity with any other
Partnership Units of the Partnership, now or hereafter issued and outstanding,
other than Partnership Units referred to in clauses (a) and (c) (“Parity
Units”); and (c) junior to all Partnership Units of the Partnership the terms of
which specifically provide that such Partnership Units rank senior to the
Series A Preferred Partnership Units.
          C. Distributions.
          (i) Subject to the rights of holders of any Preferred Units ranking
senior to the Series A Preferred Partnership Units as to the payment of
distributions, the Parent, in its capacity as the holder of the then outstanding
Series A Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, out of funds legally available for payment
of distributions, cumulative cash distributions at the rate of 8.500% per annum
of the $25 liquidation preference of each Series A Preferred Partnership Unit
(equivalent to $2.125 per annum per Series A Preferred Partnership Unit).
          (ii) Distributions on each outstanding Series A Preferred Partnership
Unit shall be cumulative from and including the date of original issuance, and
shall be payable (i) for the period from December 20, 2010 to March 1, 2011 on
March 1, 2011, and (ii) for each quarterly distribution period thereafter,
quarterly in equal amounts in arrears on the 1st of each March, June, September
and December, commencing on June 1, 2011 (each such day being hereinafter called
a “Series A Distribution Payment Date”) at the then applicable annual rate;
provided, however, that if any Series A Distribution Payment Date falls on any
day other than a Business Day (as defined in the Series A Articles
Supplementary), the distribution which would otherwise have been payable on such
Series A Distribution Payment Date may be paid on the next succeeding Business
Day with the same force and effect as if paid on such Series A Distribution
Payment Date, and no interest or other sums shall accrue on the amount so
payable from such Series A Distribution Payment Date to such next succeeding
Business Day. Each distribution is payable to holders of record as they appear
on the Partnership Unit records of the Partnership at the close of business on
the record date, not exceeding 30 days preceding the applicable Series A
Distribution Payment Date, as shall be fixed by the General Partner.
Distributions shall accumulate from the most recent Series A Distribution
Payment Date to which distribution have been paid, whether or not there shall be
funds legally available for the payment of such distributions, whether the
Partnership has earnings or whether such distributions are authorized. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on the Series A Preferred Partnership Units
that may be in arrears. Holders of the Series A Preferred Partnership Units
shall not be entitled to any distributions, whether payable in cash, property or
stock, in excess of full cumulative distributions, as herein provided, on the
Series A Preferred Partnership Units. Distributions payable on the Series A
Preferred Partnership Units for any period greater or less than a full
distribution period shall be computed on the basis of a 360-day year consisting
of twelve 30-day months. Distributions payable on the Series A Preferred
Partnership Units for each full distribution period shall be computed by
dividing the applicable annual

- 5 -



--------------------------------------------------------------------------------



 



distribution rate by four. After full cumulative distributions on the Series A
Preferred Partnership Units have been paid or declared and funds therefor set
aside for payment with respect to a distribution period, the holders of Series A
Preferred Partnership Units shall not be entitled to any further distributions
with respect to that distribution period.
          (iii) No distributions on the Series A Preferred Partnership Units
shall be authorized and declared by the General Partner or paid or set apart for
payment by the General Partner at such time as the terms and provisions of any
agreement of the General Partner, including any agreement relating to its
indebtedness, prohibits such declaration, payment or setting apart for payment
or provides that such declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such declaration or
payment shall be restricted or prohibited by law.
          (iv) So long as any Series A Preferred Partnership Units are
outstanding, no distributions, except as described in the immediately following
sentence, shall be authorized and declared or paid or set apart for payment on
any series or class or classes of Parity Units for any period unless full
cumulative distributions have been declared and paid or are contemporaneously
declared and paid or declared and a sum sufficient for the payment thereof set
apart for such payment on the Series A Preferred Partnership Units for all prior
distribution periods. When distributions are not paid in full or a sum
sufficient for such payment is not set apart, as aforesaid, all distributions
authorized and declared upon the Series A Preferred Partnership Units and all
distributions authorized and declared upon any other series or class or classes
of Parity Units shall be authorized and declared ratably in proportion to the
respective amounts of distributions accumulated and unpaid on the Series A
Preferred Partnership Units and such Parity Units.
          (v) So long as any Series A Preferred Partnership Units are
outstanding, no distributions (other than distributions paid solely in Junior
Units of, or in options, warrants or rights to subscribe for or purchase, Junior
Units) shall be authorized and declared or paid or set apart for payment or
other distribution authorized and declared or made upon Junior Units, nor shall
any Junior Units be redeemed, purchased or otherwise acquired (other than a
redemption, purchase or other acquisition of Partnership Units made for purposes
of and in compliance with requirements of an employee incentive or benefit plan
of the Parent or any subsidiary, or a conversion into or exchange for Junior
Units or redemptions for the purpose of preserving the Parent’s qualification as
a REIT (as defined in the Charter), or redemptions of Partnership Units pursuant
to Article 8 of the Existing Partnership Agreement), for any consideration (or
any monies to be paid to or made available for a sinking fund for the redemption
of any such units) by the Parent, directly or indirectly (except by conversion
into or exchange for Junior Units), unless in each case full cumulative
distributions on all outstanding shares of Series A Preferred Partnership Units
and any Parity Units at the time such dividends are payable shall have been paid
or set apart for payment for all past distribution periods with respect to the
Series A Preferred Partnership Units and all past distribution periods with
respect to such Parity Units.
          (vi) Any distribution payment made on the Series A Preferred
Partnership Units shall first be credited against the earliest accrued but
unpaid distribution due with respect to such Series A Preferred Partnership
Units which remains payable.
          (vii) Except as provided herein, the Series A Preferred Partnership
Units shall not be entitled to participate in the earnings or assets of the
Partnership.
          D. Liquidation Preference.
          (i) In the event of any liquidation, dissolution or winding up of the
Partnership, whether voluntary or involuntary, before any payment or
distribution of the assets of the Partnership shall be

- 6 -



--------------------------------------------------------------------------------



 



made to or set apart for the holders of Junior Units, the holders of the
Series A Preferred Partnership Units shall be entitled to receive $25.00 per
Series A Preferred Partnership Unit (the “Liquidation Preference”) plus an
amount per Series A Preferred Partnership Unit equal to all distributions
(whether or not earned or declared) accumulated and unpaid thereon to, but not
including, the date of final distribution to such holders; but such holders of
the Series A Preferred Partnership Units shall not be entitled to any further
payment. If, upon any such liquidation, dissolution or winding up of the
Partnership, the assets of the Partnership, or proceeds thereof, distributable
among the holders of the Series A Preferred Partnership Units shall be
insufficient to pay in full the preferential amount aforesaid and liquidating
payments on any other Parity Units, then such assets, or the proceeds thereof,
shall be distributed among the holders of such Series A Preferred Partnership
Units and any such other Parity Units ratably in accordance with the respective
amounts that would be payable on such Series A Preferred Partnership Units and
any such other Parity Units if all amounts payable thereon were paid in full.
For the purposes of this Section D, none of (i) a consolidation or merger of the
Partnership with one or more entities, (ii) a statutory Partnership Unit
exchange or (iii) a sale or transfer of all or substantially all of the
Partnership’s assets shall be deemed to be a liquidation, dissolution or winding
up, voluntary or involuntary, of the Partnership.
          (ii) Subject to the rights of the holders of Parity Units, upon any
liquidation, dissolution or winding up of the Partnership, after payment shall
have been made in full to the holders of the Series A Preferred Partnership
Units, as provided in this Section D, any series or class or classes of Junior
Units shall, subject to any respective terms and provisions applying thereto, be
entitled to receive any and all assets remaining to be paid or distributed, and
the holders of the Series A Preferred Partnership Units shall not be entitled to
share therein.
          E. Redemption.
          (a) In connection with the redemption by the Parent of any shares of
Series A Preferred Stock in accordance with the provisions of the Series A
Articles Supplementary, the Partnership shall provide cash to the Parent for
such purpose which shall be equal to the redemption price (as set forth in the
Series A Articles Supplementary), plus any and all accumulated and unpaid
dividends on the Series A Preferred Stock (whether or not earned or declared),
to, but not including, the redemption date, and one Series A Preferred
Partnership Unit shall be concurrently redeemed with respect to each share of
Series A Preferred Stock so redeemed by the Parent. From and after the
applicable redemption date, the Series A Preferred Partnership Units so redeemed
shall no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Series A Preferred Partnership Units shall
cease. Any Series A Preferred Partnership Units so redeemed may be reissued to
the Parent and/or General Partner at such time as the Parent reissues a
corresponding number of shares of Series A Preferred Stock so redeemed or
repurchased, in exchange for the contribution by the Parent to the Partnership
of the proceeds from such reissuance.
          (b) Following any such redemption by the Parent pursuant to this
Section E, the General Partner shall make such revisions to the Partnership
Agreement as it determines are necessary to reflect such redemption.
          F. Voting Rights. Except as required by applicable law or the
Partnership Agreement, the holder of the Series A Preferred Partnership Units,
as such, shall have no voting rights.
          G. Conversion. The Series A Preferred Partnership Units are not
convertible into or exchangeable for any other property or securities of the
Corporation, except as provided herein.

- 7 -



--------------------------------------------------------------------------------



 



          (a) In the event of a conversion of the Series A Preferred Stock into
REIT Shares, upon conversion of such Series A Preferred Stock, the Partnership
shall convert an equal whole number of the Series A Preferred Partnership Units
into Common Partnership Units as such Series A Preferred Stock are converted
into REIT Shares. In the event of a conversion of the Series A Preferred Stock
into REIT Shares, to the extent the Parent is required to pay cash in lieu of
fractional REIT Shares pursuant to the Series A Articles Supplementary in
connection with such conversion, the Partnership shall distribute an equal
amount of cash to the Parent, either directly or through the General Partner.
          (b) Following any such conversion by the Parent pursuant to this
Section G, the General Partner shall make such revisions to the Partnership
Agreement as it determines are necessary to reflect such conversion.
          H. Allocations. Allocations of the Partnership’s items of income,
gain, loss and deduction shall be allocated among holders of Series A Preferred
Partnership Units in accordance with Article VI of the Partnership Agreement.

- 8 -